Citation Nr: 1430584	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a permanent and total rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to Chapter 35 dependent's educational assistance (DEA).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to October 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A Travel Board hearing was held in this matter at the Waco RO in October 2013.  A transcript of the hearing is of record in the Veteran's Virtual VA (VVA) electronic claims folder.  The VVA file also contains VA treatment records that were not considered by the RO in the most recent supplemental statement of the case.  There are no documents in the Veterans Benefits Managements System electronic claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The VVA system shows that the Veteran underwent a VA examination in June 2014.  A copy of the examination report has not been associated with the electronic or paper file, and thus remand is necessary.  

Additionally, as the 2012 examination did not address whether the Veteran's PTSD was reasonably certain to continue throughout the life of the Veteran, an addendum opinion is required.  


Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the June 2014 VA examination and associate it with the claims file. 

2. After associating the VA examination with the paper or electronic claims file, obtain an opinion from a qualified examiner.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, after a review of the Veteran's PTSD beginning in 2006 through the most recent 2012 and 2014 examinations, and including the Veteran's testimony at the Board hearing, whether the Veteran's PTSD is reasonably certain to continue throughout his lifetime or if the probability of permanent improvement under treatment is remote.  

3. Review the opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



